1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   DEBBIE A. SPENDLOVE,                              Case No.: 2:18-cv-00490-JCM-VCF
18
                    Plaintiff,
19                                                     STIPULATION OF DISMISSAL OF
     vs.
20                                                     TRANS UNION LLC, WITH PREJUDICE
     EQUIFAX INFORMATION SERVICES, LLC;
21
     EXPERIAN INFORMATION SOLUTIONS,
22   INC; TRANS UNION LLC, and WELLS
     FARGO HOME MORTGAGE,
23
                    Defendants.
24

25
            PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
26
     the parties have stipulated to the dismissal of Defendant Trans Union LLC, from the above
27

28
     captioned action, with prejudice. Each party will bear their own fees and costs.
     STIPULATION OF DISMISSAL OF TRANS UNION LLC, WITH PREJUDICE - 1
1           The Plaintiff’s claims in this matter are fully resolved.
2
          IT IS SO STIPULATED.
3         Dated October 12, 2018.
      KNEPPER & CLARK LLC                               LEWIS BRISBOIS BISGAARD & SMITH
4
      /s/ Miles N. Clark                                /s/ Jason Revzin
5
      Matthew I. Knepper, Esq.                          Jason Revzin, Esq.
6     Nevada Bar No. 12796                              Nevada Bar No. 8629
      Miles N. Clark, Esq.                              6385 S. Rainbow Blvd., Suite 600
7     Nevada Bar No. 13848                              Las Vegas, NV 89118
8
      10040 W. Cheyenne Ave., Suite 170-109             Email: Jason.revzin@lewisbrisbois.com
      Las Vegas, NV 89129
9     matthew.knepper@knepperclark.com                  Counsel for Defendant Trans Union LLC
      miles.clark@knepperclark.com
10
      HAINES & KRIEGER, LLC
11
      David H. Krieger, Esq.
12    Nevada Bar No. 9086
      8985 S. Eastern Avenue, Suite 350
13    Henderson, NV 89123
      dkrieger@hainesandkrieger.com
14
      Counsel for Plaintiff
15
                                           ORDER GRANTING
16
          STIPULATION OF DISMISSAL OF TRANS UNION LLC WITH PREJUDICE
17
            IT IS SO ORDERED.
18
            _________________________________________
19          UNITED STATES DISTRICT COURT JUDGE
20
            DATED this ____ day
                   October  17, of _________ 2018.
                                2018.
21

22

23

24

25

26

27

28
     STIPULATION OF DISMISSAL OF TRANS UNION LLC, WITH PREJUDICE - 2
